 In the Matter of THE FIRESTONE TIRE AND RUBBER COMPANYandUNITED RUBBER WORKERS INDUSTRIAL UNION No. 1404, AFFILIATEDWITH TIIE C. I. 0.Case No. 19-R-1402.DecidedNovember 28, 1944Mr. J. A. Moore,of Los Angeles, Calif., andMr. G. J. Curtis,ofFerndale,Wash., for the- Company.Messrs. Virgil BurtsandH. I. Tucker,of Seattle,Wash., for theRubber Workers.Mr. L. Presley Gill,of Seattle, Wash., for theEngineers.Miss Ruth E. Bliefield,of counselto the Board.DECISIONANDDIRECTION OF ELECTIONSSTATEMENT OF THE CASEUpon a petition duly filed by United Rubber Workers IndustrialUnion No. 1404, affiliated with the C. I. 0.,1 herein called the RubberWorkers, alleging that a question affecting commerce had arisen con-cerning the representation of employees of The Firestone Tire andRubber Company,2.Ferndale, Washington, herein called the Company,the National Labor Relations Board provided for an appropriatehearing upon due notice before Joseph D. Holmes, Trial Examiner.Said hearing was held at Seattle, Washington, on October 18, 1944.The Company. the Rubber Workers and Stationary Engineers Union,Local 843, herein called the Engineers, appeared and participated.All parties were afforded full opportunity to be heard, to examine and,cross-examine witnesses, and to introduce evidence bearing on theissues.The Engineers moved to dismiss the petition, which motionwas renewed several times during the proceeding, on the grounds thatthere is no showing that the Rubber Workers has any representationin the plant, and the Company is not now operatingat its normalcapacity.For the reasons discussedinfra,thismotion is hereby de-nied.The Trial Examiner's rulings made at the hearing are free fromIThe name of the Rubber Workers appears as it was amended upon the Rubber Workers'motionThe Engineers objected to the change in designation,see Section II,infraThisobjection is overruled2The name of the Company appears as it was amended at the hearing.59 N. L. R B , No 123623618683-45-vol 59-41n 624'DECISIONS OF NATIONAL LABOR RELATIONS BOARDprejudicial error and are hereby affirmed.All parties were affordedopportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYTile Firestone Tire and Rubber Company is incorporated in theState of Ohio, and is engaged, in its plant at Ferndale, Washington,in the manufacture of self sealing gasoline tanks for military aircraft.The plant was constructed in June and, July 1944, and began opera-tions on August 1, 1944.The Company does not anticipate full pro-duction until January 1945, but stated that it now had in its employover 50 percent of its expected full complement of employees.3Theproduction of the Company to date has amounted to several thousandsof dollars.Ninety percent of the raw materials used at the Ferndaleplant originates outside the State of Washington.The finished prod-uct is shipped to Seattle, Washington, and from there it is reshippedfor use in military planes.We find that the Company is engaged in commerce within themeaning of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDUnited Rubber Workers Industrial Union, No. 1404, affiliated withthe Congress of Industrial Organizations, is a labor organizationadmitting to membership employees of the Company 4Statibnary Engineers Union, Local 843, affiliated with the Amer-ican Federation of Labor, is a labor organization admitting to mem-bership employees of the Company.58At the hearing the Engineers moved to dismiss the petition contending that since theCompany is not in full operation a designation of a bargaining agent would he prematureSince the Company now has in its employ over 50 percent of the expected full complementof employees we do not believe that the emplo3ees who are now working at the plantshould be depiived, at the present time, of their right to bargain collectivelyThe motionis therefore deniedSeeMatter of Maghes Tool Go,45 N L R B 825 ,Matter of PullmanStandard,Gar Manufacturing Go,49 N I, R B 542, andMatter of Hicks-Maywaid Go,58 N L R B 1:i57dThe Engineers objected to the designation of the Rubber Workers as a labor organiza-tion, and stated further that there is no showing that the Rubber Workers has theauthorization of any of the employees in the plant to represent themThe objection ishereby overruledItappears from the record that the Rubber Workers began itsorganizational activities in the plant, and filed the petition, prior to receiving its charterfrom the C I 0 However, the employees, in signing the authorization cards evidentlyunderstood that the Rubber Workeis was to be chaiteied by the C I O, and the unionappearing herein is the organization that filed the petition, 5 The Rubber Workers contended that it had no proof that the Engineers is a labororganization. and also objected to the Engineers' motion to interveneThe Engineers ispatently a labor organization and has shown sufficient interest to support its motion forinterventionThe overruling of the objection to the motion to intervene by the TrialExaminer is hereby upheld, and the objection that there is no proof that the Engineersis a labor organization is overruled. THE FIRESTONE TIRE AND RUBBER COMPANY625III.THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to grant recognition to the RubberWorkers as the exclusive bargaining representative of its employeesuntil it has been certified by the Board in an appropriate unit.A statement of a Board agent, introduced into evidence at thehearing, indicates that the Rubber Workers represents a substantialInunber of employees in the unit it claims to be appropriatesWe find that a question affecting commerce has arisen concerning therepresentation of employees of the Company, within the meaning ofSection 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNIT; THE DETERMINATION OF REPRESENTATIVESThe RubberWorkersclaims as appropriate for collective bargaininga unit composed of all production and maintenance employees at theCompany's Ferndale plant, excluding all clerical workers and allsupervisory employees With power to hire, promote,discharge, dis-cipline,or otherwise effect changes in the status of employees, oreffectively recommend such action.The Engineers desires a unit com-posed of the stationary engineers in the powerhouse.The Companytakes no position as to the unit requested by either party, but wouldexclude from any unit, in addition to the exclusions named by, theRubber Workers,all plant-protection employees,and the employeesin the hospital.'Engineers:The engineers are employed in the powerhouse of theplant.Their hours,working conditions,and other conditions of em-ployment appear to be substantially the dune as those of the otherproduction and maintenance employees.However, these employeesare stationary engineers and constitute a distinct homogeneous craftgroup.Their wage scale is different from that of the other produc-tion and maintenance employees.There has been no collective _bar-Tu e Field Examiner reported that the Rubber Workers submitted 125 authorizationcards, 115 of «hich bore the names of persons listed on the Company's pay roll of Septem-ber 22, 1944, which contained the names of 216 empinvees in the unit proposed by theRubber Workers, and that 1 card was dated July 1944, 60 were dated August 1944, and65 September 1944At the hearing the Rubber workers presented 110 additional cardswhich, pursuant to the stipulation of the parties, were checked against the same payroll by the Trial ExaminerItwas stated in the record that many names might notappear on the pay roll of September 22, 1944, because of the hiring of additional earployees by the Companysincethe pay-roll dateTwenty-six of the additional cardssubmitted bore thenamesof persons appearing on the pay-roll list of September 22, 1944,and 66 of these cards were dated October 1944, 39 were dated September 15 to 30, 1944,1 was dated August 1944, and 4 were undatedThe Engineers submitted four dues records and application cards, all of which borethe namesof persons appearing on the aforesaid pay roll , one card was dated July 1944,two were dated August 1944, and one was dated September 1944Thereare four em-ployeesin the unitrequested by theEngineers'The h"patal employs only onenurseat the present timeItwas stated, however,that additionalpersonnelwill be addedas the numberof employees in theplant increases. 626DECISIONS OF NATIONAL LABOR RELATIONS BOARDgaining history at the plant, since it has been in operation only a shorttime.It appears, however, that the Engineers represents all four ofthe engineers in the group.In our opinion the engineers constitute a sufficiently well-definedoccupational group so that they many properly comprise a separatebargaining unit or function.with equal effectiveness as part of a pro-duction and maintenance unit. In this situation we shall direct thata separate election be held to ascertain the desires of the powerhouseengineers as to the unit. 'Production and maintenance unit:There remains for considera-tion the composition of the production and maintenance unit.Withthe exception of the plant-protection employees, and the- employeesin the hospital, the unit is generally agreed on by the Company andthe Rubber Workers.The Company, at present, employs five plant-protection employees.These employees are not required to carry firearms, do not wear uni-forms, and are under the same supervision and subject to the same rulesof the Company as the other production and maintenance employees.Their duties involve protection of company property, fire protection,first aid, hourly patrols of the company property, and the checking ofall persons and vehicles entering or leaving the Company's premises.The Company bases its request for their exclusion on the ground thatplant-protection employees have been excluded from units such as the-one herein requested, in the other plants of the Company, and statesfurther that the reason for their exclusion will become more apparentas the personnel in the plant increases.However, since, from the sum-mation of the duties of the plant-protection employees,swpra,it ap-pears that these employees perform the duties customarily performedby watclunen, are not a militarized or specialized plant-protectionforce, and have substantial interests in common with the productionand maintenance employees, we shall include the plant-protectionemployees.'The Company also requests the exclusion of the employees in thehospital, which is classified as a part of the personnel department.Since the nurse presently employed, and any additional nurses whichmay be hired in the future are professional employees, it does notappear that the interests of such employees are sufficiently allied withthose of the production and maintenance employees to require theirinclusion in a unit composed of such employees.We shall excludethe nurses from the unit.'8SeeMatter of Dortch Stove Works, Inc.,N. L R B 1450;Matter of Ash GroveLime & Portland CementCo , 55 N L R. B. 1007,Matter of Not walk Tire & Rubber Co.,57 N L R B 15209 SeeMatter of Humble Oil and Refining Co.,44 N. L.R. B. 518. THE FIRESTONE TIRE AND RUBBER COMPANY627The development department of the Company is composed of 25employees, including the supervisor and the chemist. It appears fromthe record that the chemist is a college graduate and has had 18 yearsof experience as a chemist.His work involves the supervision of the,preparation of cements, nylon preparations, checking materials com-ing into the plant, and development work for the development man-ager, as required on certain products.We shall exclude the chemistfrom the residual voting group, since he is a professional employee.The other employees in the department, with the exception of thesupervisor, shall be included, in accordance with the agreement of theparties.The employees in the methods engineering department are engagedin administrative work.They make time studies, job analyses, andwork on the improvement of job methods in the plant.All the em-ployees in the department are college graduates.We shall excludeall employees in the methods engineering department since it appearsthat they are engaged in clerical work, professional in character, whichmay also be confidential.With respect to the stationary engineers in the powerhouse and theproduction and maintenance employees, we shall make no final deter-mination of the unit or units at this time. In accordance with ourfinding that the stationary engineers employed in the powerhouse mayfunction either as a separate unit or as part of a single plant-wideunit, we shall direct that the question concerning representation whichhas arisen be resolved by separate elections by secret ballot among theemployees in the voting groups described below who were employedduring the pay-roll period immediately preceding the date of the Di-rection of Elections herein, subject to the limitations and additions setforth in the Direction.Group 1. All stationary engineers employed in the powerhouse ofthe Company at its Ferndale, Washington, plant, excluding all super-visory employees with authority to hire, promote, discharge, discipline,or otherwise effect changes in the status of employees or effectivelyrecommend such action, to determine whether they desire to be repre-sented by the Engineers or the Rubber Workers for the purposes ofcollective bargaining, or by neither.Group 2. All other production and maintenance employees of theCompany at its Ferndale, Washington, plant, including plant guards,but excluding the chemist in the development department, the em=ployees in the methods engineering department, all clerical employees,the general foremen, shift foremen, departmental supervisor, and allor any other supervisory employees with authority to hire, promote,discharge, discipline, or otherwise effect' changes in the status of em-ployees, or effectively recommend such action, to determine whether orIt 628DECISIONSOF NATIONALLABOR RELATIONS BOARDnot they desire to be represented by the Rubber Workers for the pur-poses of collective bargaining.Upon the results of these elections will depend in part our determina-tion of the appropriate unit, or units. If a majority of the stationaryengineers employed in the powerhouse select the Engineers as theirrepresentative, they will constitute a separate unit.If a majority ofthe employees iii both the stationary engineers in the powerhouse andproduction and maintenance groups select the Rubber Workers as theirrepresentative, the groups will together constitute a single unit.DIRECTION OF ELECTIONSBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with The Firestone Tireand Rubber Company, Ferndale, Washington, separate elections bysecret ballot shall he conducted as early as possible, but not later thanthirty (30) days from the date of this Direction, under the directionand supervision of the Regional Director for the Nineteenth Region,acting in this matter- as agent for the National Labor Relations Board,and subject to Article III, Sections 10 and 11, of said Rules and Regu-lations, among the following groups of employees of the Company,who were employed during the pay-roll period immediately precedingthe date of this Direction, including employees who did not work dur-ing said pay-roll period because they were ill or on vacation or tempo-rarily laid off, and including employees in the armed forces of theUnited States who present themselves in person at the polls, but ex-cluding those employees who have since quit or been discharged forcause and have not been rehired or reinstated prior to the date of theelection :1.All employees described in Group 1, of Section IV, above. to deter-mine whether they desire to be represented by Stationary EngineersUnion, Local 843, or by United Rubber Workers Industrial Union No.1404, affiliated with the C. I. 0., for the purposes of collective bar-gaining, or by neither.2.All employees described in Group 2, of Section IV, above, to deter-mine whether or not they desire to be represented by United RubberWorkers Industrial Union No. 1404, affiliated with the C. I. 0., forthe purposes of collective bargaining.%